ON MOTION FOR REHEARING.
Eor the special reasons shown in the motion we would ordinarily he inclined to grant the rehearing. However, it is the precedent *841not to grant a rehearing where the judgment, irrespective of the applicability of the particular reason given in the original decision, would be the same. Carreker v. Thornton, 1 Ga. App. 508, 511 (57 S. E. 988). In this ease, on a consideration of the merits, we had reached the conclusion that the case should be affirmed, before we decided to affirm it for the technical reason expressed in the opinion. Therefore the rehearing is denied.